DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,10,13-17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180188359 A1 (Droz et al.) in view of US 20190129009 A1 (Eichenholz et al.) .
                                   Claim 1, Droz teaches an autonomous vehicle (AV) system configured to control a vehicle, the AV system comprising: 
                                  a Lidar unit  to provide ranging information for the vehicle (see figure 1 para 38 note LIDAR device 100), the Lidar unit to emit light signals into a surrounding environment and to receive return signals corresponding to reflections of the light signals off the surrounding environment (see figure 1 para 51 note transmitter 106 emit light and receiver 114 detect reflection); 
                               a noise source detector to detect a noise signal producing noise in one or more return signals being received by the Lidar unit (para 55 note offset receiver and external light); 
                               one or more processors (para 42 note one or more processors) of a vehicle computing system to perform operations comprising: 
                        detecting a noise source corresponding to the noise signal (para 35 note direction or location of external light), the detecting of the noise source comprising:
                        determining a direction of the noise source relative to the vehicle (para 35 note direction or location of external light. Para 76 note receiver 314 that includes one or more offset light detectors 340, 342, 344, 346  can be employed in a LIDAR device (e.g., devices 100, 200, etc.).Para 118 note offset light detector 344 can be configured as a look-ahead sensor that detects such external light prior to rotation of the LIDAR device to a pointing direction that corresponds to the position of the external light source); 
                            […];
                        storing state data to describe the noise source (para 78 note modify operation of the LIDAR device to account for the external light. It is obvious that the data about noise source is saved and therefore based on that data, operation of the Lidar device is modified), the state data comprising the direction (para 35 note direction or location of external light. Para 118 note position of the external light source) of the noise source relative to the vehicle and […];
                          and controlling one or more operations of the vehicle based on the state data describing the noise source (para 78 note modify the sensor data based on outputs of offset light detectors and also note modify operation of the LIDAR device to account for the external light. Para 122 note modifying navigation ).
                       Droz fails but Eichenholz teaches determining a classification of the noise source based on an intensity of the noise signal (para 97, note magnitude and classify. Para 101, note distinguish between valid return pulses, crosstalk pulses, and jamming pulses based on these different types of pulses having different magnitude);     
                     Droz fails but Eichenholz teaches the state data comprising the classification of the noise source (para 97, note magnitude and classify. Para 101 note distinguish between valid return pulses, crosstalk pulses, and jamming pulses based on these different types of pulses having different magnitudes.) ;                                                                    
                            It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Eichenholz and modify the LIDAR system such that the LIDAR can determine a classification of the noise source and also determine the state data for the purpose of avoiding collision and also Eichenholz teaches (para 99 ) that it is  advantageous to distinguish between different types of anomalous pulses.
                                         Claim 2, Droz as modified in view of Eichenholz teaches the AV system of claim 1. Droz teaches wherein the noise source detector is further to generate noise data comprising: 
                                an intensity of the noise signal (para 119 note the external light detected at the offset light detector may have sufficiently different optical characteristics that can be identified in the sensor data collected at the array of light detectors. For example, the external light may have a relatively low light intensity); 
                               and an indication of the direction of the noise source relative to the AV system (para 35 note direction or location. Para 118 note position of the external light source).

                           Claim 3, Droz as modified in view of Eichenholz teaches the AV system of claim 2. Droz teaches wherein the noise source detector is further to measure the intensity of the noise signal (para 119 note the external light detected at the offset light detector may have sufficiently different optical characteristics that can be identified in the sensor data collected at the array of light detectors. For example, the external light may have a relatively low light intensity).

                             Claim 4, Droz as modified in view of Eichenholz teaches the AV system of claim 2. Droz  teaches wherein the generating of the noise data comprises generating a timestamp comprising a time at which the noise signal is detected, the timestamp corresponding to the indication of the direction of the noise source (para 135 note a look-ahead sensor (e.g., offset light detectors 340, 342, 344, 346, etc.). Para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light. ).

                                       Claim 5, Droz as modified in view of Eichenholz teaches the AV system of claim 4. Droz  teaches wherein: 
                      the timestamp correlates to a position of the noise signal detector (Para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light.) within a spin cycle of the Lidar unit, the spin cycle corresponding to a complete rotation of an array of channels of the Lidar unit around a central axis of the Lidar unit (see figure 8A to 8C Para 140 note LIDAR device 800 may be similar to LIDAR devices 100 and 200. Also note, LIDAR device 800 rotates about axis 832); 
                             the determining of the direction of the noise source comprises: 
                             correlating the timestamp to the position of the noise source detector in the spin cycle based on a spin rate of the array of channels, the spin rate corresponding to a rate at which the array of channels completes the spin cycle (para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light. Then, based on an angular offset between a location of the look-ahead sensor on the LIDAR device and a location of the LIDAR device's aperture through which light is received, the control system may determine that the aperture will be at the particular angular position after the LIDAR device rotates by an extent that substantially matches the angular offset.); 
                       and correlating the position of the noise source detector in the spin cycle to the direction of the noise source relative to the AV system (para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light).

                                   Claim 6, Droz as modified in view of Eichenholz teaches the AV system of claim 1. Eichenholz teaches wherein the determining the classification of the noise source comprises: 
                            comparing the intensity of the noise signal to a threshold intensity (para 102 note magnitude of the detected light pulse exceeds a crosstalk threshold); 
                            and based on the comparing of the intensity of the noise signal to the intensity threshold, classifying the noise source as an external Lidar unit (para 102 note Any detected pulse having a magnitude greater than that of a pulse transmitted by lidar system 100 itself can be determined with certainty to have originated from a source other than lidar system 100.).

                         Claim 10,  Droz teaches  a method comprising: 
                         detecting a noise signal producing noise in one or more return signals being received by a Lidar unit see figure 1 para 38 note LIDAR device 100) of an autonomous vehicle (AV) system (para 55 note offset receiver and external light); 
                      detecting, by a vehicle computing system comprising one or more processors (para 42 note one or more processors), a noise source corresponding to the noise signal, the detecting of the noise source comprising:                         
 
                            determining a direction of the noise source relative to the AV system (para 35 note direction or location of external light. Para 76 note receiver 314 that includes one or more offset light detectors 340, 342, 344, 346  can be employed in a LIDAR device (e.g., devices 100, 200, etc.).Para 118 note offset light detector 344 can be configured as a look-ahead sensor that detects such external light prior to rotation of the LIDAR device to a pointing direction that corresponds to the position of the external light source);                            

                                […];
                                  generating, by the vehicle computing system, state data to describe the noise source (para 78 note modify operation of the LIDAR device to account for the external light. It is obvious that the data about noise source is generated and therefore based on that data, operation of the Lidar device is modified), the state data comprising the direction of the noise source relative to AV system (para 35 note direction or location. Para 118 note position of the external light source) of the noise source relative to the vehicle and […];
                         and controlling, by the vehicle computing system, one or more operations of the AV system based on the state data describing the noise source (para 78 note modify the sensor data based on outputs of offset light detectors and also note modify operation of the LIDAR device to account for the external light. Para 122 note modifying navigation ).

                            Droz fails but Eichenholz teaches determining a classification of the noise source based on an intensity of the noise signal (para 97, note magnitude and classify. Para 101 note distinguish between valid return pulses, crosstalk pulses, and jamming pulses based on these different types of pulses having different magnitudes.);

                   Droz fails but Eichenholz teaches the state data comprising the classification of the noise source (para 97, note magnitude and classify. Para 101 note distinguish between valid return pulses, crosstalk pulses, and jamming pulses based on these different types of pulses having different magnitudes.) ;                                                                    
                            It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Eichenholz and modify the LIDAR system such that the LIDAR can determine a classification of the noise source and also determine the state data for the purpose of avoiding collision and also Eichenholz teaches (para 99 ) that it is  advantageous to distinguish between different types of anomalous pulses.
                                   Claim 13, Droz as modified in view of Eichenholz teaches the method of claim 10. Droz teaches the method further comprising measuring, at a noise source detector, the intensity of the noise signal (para 119 note the external light detected at the offset light detector may have sufficiently different optical characteristics that can be identified in the sensor data collected at the array of light detectors. For example, the external light may have a relatively low light intensity).

                                Claim 14, Droz as modified in view of Eichenholz teaches the method of claim 10. Droz teaches the method further comprising generating a timestamp comprising a time at which the noise signal is detected by a noise source detector (para 135 note a look-ahead sensor (e.g., offset light detectors 340, 342, 344, 346, etc.). Para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light. ).

                                    Claim 15, Droz as modified in view of Eichenholz teaches the method of claim 14. Droz teaches wherein determining the direction of the noise source relative to the AV system comprises accessing the timestamp (para 135 note a look-ahead sensor (e.g., offset light detectors 340, 342, 344, 346, etc.). Para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light. ).

                                Claim 16, Droz as modified in view of Eichenholz teaches the method of claim 15. Droz teaches wherein: 
                   the timestamp correlates to a position of a noise signal detector (Para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light.) within a spin cycle of the Lidar unit, the spin cycle corresponding to a complete rotation of an array of channels of the Lidar unit around a central axis of the Lidar unit (see figure 8A to 8C Para 140 note LIDAR device 800 may be similar to LIDAR devices 100 and 200. Also note, LIDAR device 800 rotates about axis 832); 
                          the determining of the direction of the noise source comprises:
                        correlating the timestamp to the position of the noise source detector in the spin cycle based on a spin rate of the array of channels, the spin rate corresponding to a rate at which the array of channels completes the spin cycle (para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder); 
                         and correlating the position of the noise source detector in the spin cycle to the direction of the noise source relative to the AV system (para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light).

                             Claim 17, Droz as modified in view of Eichenholz teaches the method of claim 10. Eichenholz teaches  wherein the determining the classification of the noise source comprises: 
                            comparing the intensity of the noise signal to an intensity threshold(para 102 note magnitude of the detected light pulse exceeds a crosstalk threshold); 
                           and based on the comparing of the intensity of the noise signal to the intensity threshold, classifying the noise source as an external Lidar unit(para 102 note Any detected pulse having a magnitude greater than that of a pulse transmitted by lidar system 100 itself can be determined with certainty to have originated from a source other than lidar system 100.).



                          Claim 19, Droz teaches a machine-storage medium storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (para 42 note controller 104 may include one or more processors, data storage, and program instructions (stored in the data storage) executable by the one or more processors to cause LIDAR device 100 to perform the various operations) comprising: 
                               detecting a noise signal producing noise in one or more return signals being received by a Lidar unit (see figure 1 para 38 note LIDAR device 100) of an autonomous vehicle (AV) system (para 55 note offset receiver and external light); 
                         detecting a noise source corresponding to the noise signal (para 35 note direction or location of external light), the detecting of the noise source comprising: 
                           determining a direction of the noise source relative to the AV system (para 35 note direction or location of external light. Para 76 note receiver 314 that includes one or more offset light detectors 340, 342, 344, 346  can be employed in a LIDAR device (e.g., devices 100, 200, etc.).Para 118 note offset light detector 344 can be configured as a look-ahead sensor that detects such external light prior to rotation of the LIDAR device to a pointing direction that corresponds to the position of the external light source);                  

[…];
                           generating state data to describe the noise source (para 78 note modify operation of the LIDAR device to account for the external light. It is obvious that the data about noise source is generated and therefore based on that data, operation of the Lidar device is modified), the state data comprising the direction of the noise source relative to AV system (para 35 note direction or location. Para 118 note position of the external light source) and[…];
                            and controlling one or more operations of the AV system based on the state data describing the noise source (para 78 note modify the sensor data based on outputs of offset light detectors and also note modify operation of the LIDAR device to account for the external light. Para 122 note modifying navigation );
                           Droz fails but Eichenholz teaches determining a classification of the noise source based on an intensity of the noise signal (para 97, note magnitude and classify. Para 101 note distinguish between valid return pulses, crosstalk pulses, and jamming pulses based on these different types of pulses having different magnitude     
                     Droz fails but Eichenholz teaches the state data comprising the classification of the noise source (para 97, note magnitude and classify. Para 101 note distinguish between valid return pulses, crosstalk pulses, and jamming pulses based on these different types of pulses having different magnitudes.) ;                                                                    
                            It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Eichenholz and modify the LIDAR system such that the LIDAR can determine a classification of the noise source and also determine the state data for the purpose of avoiding collision and also Eichenholz teaches (para 99 ) that it is  advantageous to distinguish between different types of anomalous pulses.


                               Claim 20 , Droz as modified in view of Eichenholz teaches the machine-storage medium of claim 19. Droz teaches wherein the determining of the direction of the noise source comprises: 
                      accessing a timestamp corresponding to a time at which the noise signal was received at a noise source detector (Para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light.); 
                       correlating the timestamp to a position of the noise source detector in a spin cycle of the Lidar unit based on a spin rate of the Lidar unit (Para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light.), the spin cycle corresponding to a complete rotation of an array of channels of the Lidar unit around a central axis of the Lidar unit, the spin rate corresponding to a rate at which the array of channels completes the spin cycle (see figure 8A to 8C Para 140 note LIDAR device 800 may be similar to LIDAR devices 100 and 200. Also note, LIDAR device 800 rotates about axis 832); 
                           and correlating the position of the noise source detector in the spin cycle to the direction of the noise source relative to the AV system (Para 137 note the control system may receive, from the look-ahead sensor, sensor data indicative of external light. In this approach, the control system may determine a particular angular position the look-ahead sensor (e.g., using a rotary encoder) at the time when the look-ahead sensor detects the external light.).



Claim(s) 7,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180188359 A1 (Droz et al.) in view of US 20190129009 A1 (Eichenholz et al.) further in view of NPL1           “Adaptive strategy for CPPM single-photon collision avoidance LIDAR against dynamic
Crosstalk”.
                        Claim 7, Droz as modified in view of Eichenholz teaches the AV system of claim 1, Eichenholz teaches wherein the determining the classification of the noise source comprises:                                                             
                              comparing the intensity of the noise signal to an intensity threshold(para 102 note magnitude of the detected light pulse exceeds a crosstalk threshold); 

                            Droz as modified in view of Eichenholz fails but NPL1 teaches that based on the comparing of the intensity of the noise signal to the intensity threshold, classifying the noise source as a surface that is reflecting a light signal (see Figure 1 note vehicle B reflecting light from external lidar system D. Abstract note crosstalk and varying intensity. 2.1 Types of crosstalk note the dotted line indicates the reflective crosstalk (R-C) from vehicle D heading in the same direction as vehicle A ).
                                  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Eichenholz and NPL1 and modify the LIDAR system such that it can classify the noise source as a surface that is reflecting a light signal because this would help the autonomous vehicle to navigate properly and also  NPL1 teaches that active collision can be avoided  (see 1. Introduction, para 1 note V2V crosstalk reduces the sensitivity of the sensor, or even increase the difficulty to correctly identify the echo, given that the correct echo has already been attenuated and distorted by the weather conditions and other factors [1]. Therefore, accurately extracting the signal echo against the complex crosstalk becomes a critical issue for active collision avoidance).
                           Claim 18, Droz as modified in view of Eichenholz teaches the method of claim 10. Eichenholz teaches wherein the determining the classification of the noise source comprises: 
                         comparing the intensity of the noise signal to an intensity threshold (para 102 note magnitude of the detected light pulse exceeds a crosstalk threshold); 
                   Droz as modified in view of Eichenholz  fails but NPL1 teaches that based on the comparing of the intensity of the noise signal to the intensity threshold, classifying the noise source as a surface that is reflecting a light signal emitted by an external Lidar unit (see Figure 1 note vehicle B reflecting light from external lidar system D. Abstract note crosstalk and varying intensity. 2.1 Types of crosstalk note the dotted line indicates the reflective crosstalk (R-C) from vehicle D heading in the same direction as vehicle A ).
                                  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Eichenholz and NPL1 and modify the LIDAR system such that it can classify the noise source as a surface that is reflecting a light signal because this would help the autonomous vehicle to navigate properly and also  NPL1 teaches that active collision can be avoided  (1. Introduction, para 1 note V2V crosstalk reduces the sensitivity of the sensor, or even increase the difficulty to correctly identify the echo, given that the correct echo has already been attenuated and distorted by the weather conditions and other factors [1]. Therefore, accurately extracting the signal echo against the complex crosstalk becomes a critical issue for active collision avoidance).

Claim(s) 8-9,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180188359 A1 (Droz et al.) in view of US 20190129009 A1 (Eichenholz et al.) further in view of US 20180012461 A1 (Hill et al.).
                                Claim 8, Droz as modified in view of Eichenholz teaches the AV system of claim 1. Droz as modified in view of Eichenholz fails but Hill teaches wherein the operations further comprising tracking the noise source as the noise source moves within the surrounding environment ( para 50 note tracking algorithm uses a Kalman filter, to accumulate over time the detection events into object tracks that are tracked overtime in order to consider data from a previous statistical significance test compared to tracked new and repeated detection events from a current statistical significance test).
                               It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Eichenholz and Hill and modify the LIDAR system such that it can track the noise source as the noise source moves within the surrounding environment because this would allow the autonomous vehicle to navigate safely. The autonomous vehicle would know which path to follow to avoid collision (see Hill, para 50).
                             Claim 9, Droz as modified in view of Eichenholz teaches the AV system of claim 1, Droz as modified in view of Eichenholz fails but Hill teaches wherein: 
                              the noise signal is a first noise signal ( para 50 note the detection events are passed to a tracking algorithm 402, which, for example, uses a Kalman filter, to accumulate over time the detection events into object tracks that are tracked overtime in order to consider data from a previous statistical significance test compared to tracked new and repeated detection events from a current statistical significance test.); 
                                        the tracking of the noise source comprises: 
                       estimating an initial location of the noise source based on the direction of the noise source relative to the AV system (para 50 note the correspondence between the previous tracked object tracks to the new tracked object tracks over time increases the Kalman filter's confidence score in recognizing a vehicle detection candidate as an actual vehicle that is present in the scene); 
                             determining a predicted location of the noise source based on the initial location (para 52 note predict the next track position); 
                             and associating a second noise signal received at the noise source detector with the noise source based on the predicted location of the noise source (para 50 note the correspondence between the previous tracked object tracks to the new tracked object tracks over time increases the Kalman filter's confidence score in recognizing a vehicle detection candidate as an actual vehicle that is present in the scene); 
                            and updating the predicted location of the noise source based on the second noise signal (para 51 note position and velocity estimates of each track are updated according to their detected positions (via e.g. the Kalman filter).
                               It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Eichenholz and Hill and modify the LIDAR system such that it can track the noise source because this would allow the autonomous vehicle to navigate safely. The autonomous vehicle would know which path to follow to avoid collision (see Hill, para 50).

                                 Claim 11 , Droz as modified in view of Eichenholz teaches the method of claim 10 . Droz as modified in view of Eichenholz fails but Hill teaches further comprising tracking the noise source as the noise source moves within the surrounding environment ( para 50 note tracking algorithm uses a Kalman filter, to accumulate over time the detection events into object tracks that are tracked overtime in order to consider data from a previous statistical significance test compared to tracked new and repeated detection events from a current statistical significance test).
                               It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Eichenholz and Hill and modify the LIDAR system such that it can track the noise source as the noise source moves within the surrounding environment because this would allow the autonomous vehicle to navigate safely. The autonomous vehicle would know which path to follow to avoid collision (see Hill, para 50).
                                    Claim 12, Droz as modified in view of Eichenholz further in view of Hill teaches the method of claim 11. Hill teaches wherein: 
                             the noise signal is a first noise signal (para 50 note the detection events are passed to a tracking algorithm 402, which, for example, uses a Kalman filter, to accumulate over time the detection events into object tracks that are tracked overtime in order to consider data from a previous statistical significance test compared to tracked new and repeated detection events from a current statistical significance test.); 
                               the tracking of the noise source comprises: 
                           estimating an initial location of the noise source based on the direction of the noise source relative to the AV system (para 50 note the correspondence between the previous tracked object tracks to the new tracked object tracks over time increases the Kalman filter's confidence score in recognizing a vehicle detection candidate as an actual vehicle that is present in the scene) ; 
                           determining a predicted location of the noise source based on the initial location (para 52 note predict the next track position); 
                          and associating a second noise signal with the noise source based on the predicted location of the noise source (para 50 note the correspondence between the previous tracked object tracks to the new tracked object tracks over time increases the Kalman filter's confidence score in recognizing a vehicle detection candidate as an actual vehicle that is present in the scene); 
                          and updating the predicted location of the noise source based on the second noise signal (para 51 note position and velocity estimates of each track are updated according to their detected positions (via e.g. the Kalman filter.).
                               It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Eichenholz and Hill and modify the LIDAR system such that it can track the noise source because this would allow the autonomous vehicle to navigate safely. The autonomous vehicle would know which path to follow to avoid collision (see Hill, para 50).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645